DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2018/0288537 A1 (Frylund).
Claim 14: Frylund teaches a vibration generator (Fig. 1, bone conduction device 220), comprising: at least one eccentric element and/or at least one vibration element (paragraph 0042, bone conduction device 220 comprises an actuator, see also paragraph 0005 – bone conduction device converts received sounds into vibrations) for stimulating nerve cell ends by a base (Fig. 1, bone conduction device 220, see also paragraph 0002, bone conduction device stimulates auditory nerve cell ends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,500,210 (Sabolich) in view of US Patent Application Publication 2018/0288537 A1 (Frylund).
Claim 1: Sabolich teaches a stimulation device (Fig. 17, apparatus 1702) for stimulating reinnervated nerve cell ends (Fig. 17, apparatus 1702 is capable of stimulating reinnervated nerves post amputation), comprising: at least one vibration generator (Fig. 19, vibrating motor 1808) but is silent on at least one decoupling element connected in a vibration-proof manner. 
Frylund, a wearable band for facilitating hearing, teaches the at least one vibration generator (Fig. 1, bone conduction device 220 turns received sound into vibrations) is connected to at least one decoupling element in vibration-proof manner (Fig. 4A, bone conduction device 220 connected to adapter 254 which is connected to flexible sleeve 458b for a vibration proof connection.)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vibration motor of Sabolich with the decoupling element, as taught by Frylund, to reduce vibrations being transferred to the rest of the invention. 
Claim 2: Sabolich is silent on a base for the vibration generator. 
Frylund further teaches a base on which the at least one vibration generator is arranged (Fig. 2A, bone conduction device 220 can be connected to adapter 254 and arranged on frame), wherein the at least one vibration generator is connected to the base in positionally fixed manner via the at least one decoupling element (Fig. 4C, bone conduction device 220 is connected to adapter 454 and fixed to frame 452 via flexible sleeve 458b).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with a base for the vibration generator, as taught by Frylund, to secure the vibration generator in place. 
Claim 3: Sabolich is silent to at least one further decoupling element
Frylund discloses at least one further decoupling element, which is connected to the at least one vibration generator (Fig. 8A, flexible sleeves 858a and 858b, which can also be steel springs per paragraph 0035).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with a further metal spring, as taught by Frylund, to reduce undesirable vibrations in the rest of the invention.
Claim 4: Sabolich is silent on an electrically conductive decoupling element. 
Frylund further teaches wherein at least the at least one decoupling element is electrically conductive (Fig. 8A, flexible sleeves 858a and 858b, which can also be steel springs per paragraph 0035; steel springs are an electrically conductive material).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with an electrically conductive decoupling element, as taught by Frylund, to connect with electrical circuitry. 
Claim 5: Sabolich further teaches at least one of a supply device and a control device (Fig. 19, vibrating motor control circuit 1910), wherein at least the at least one vibration generator is electrically connected to the at least one of the supply device and the control device (Fig. 19, vibrating motor 1808 is connected to the vibrating motor control circuit 1910).
Claim 6: Sabolich is silent on the vibration generator having a vibration element.
Frylund discloses the at least one vibration generator (Fig. 2B, bone conduction device 220) has an eccentric element or a vibration element (Fig. 2B, see also paragraph 0042, bone conduction device 220 comprises an actuator). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the motor of Sabolich with the actuator to cause vibration, as taught by Frylund, to improve residual limb proprioception.
Claim 7: Sabolich further discloses the at least one vibration generator has a vibration generator housing (Fig. 18, vibrating motor 1802 is supported inside the socket component 1802).
Claim 8. Sabolich is silent on a stimulation unit.
Frylund teaches the at least one vibration generator has a stimulation unit for stimulating nerve cell ends (Fig 3, protrusions/projections 376)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with the stimulation unit, as taught by Frylund, to target the vibrations to a specific area. 
Claim 10: Sabolich discloses a prosthesis device (Fig. 17, hand component 1704 and socket component 1802), comprising: at least one stimulation device (Fig. 17, upper extremity apparatus 1702) for delivering information to nerve cell ends, for stimulating the nerve cell ends, including nerve area sections typical of the physiognomy, the at least one stimulation device including: at least one vibration generator (Fig. 17, vibrating motor 1808); a prosthesis shaft (Fig. 8, socket component 1802); 
Sabolich is silent on a decoupling element connecting the vibration generator to the prosthesis shaft. 
Frylund teaches at least one vibration generator, wherein the at least one vibration generator (Fig. 2a, actuator in bone conduction device 220) is connected to at least one decoupling element (Fig. 2A, bone conduction device in connected to adapter 254, adapter connected to flexible sleeve 458b) and the at least one vibration generator is connected in positionally fixed manner to the prosthesis shaft via at least one decoupling element (Fig. 4, flexible sleeve 258b, which can also be a steel spring).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with a decoupling element, as taught by Frylund, to isolate the vibrations to the targeted area. 
Claim 11: Sabolich teaches an electrical supply device (Fig. 18, myoelectric battery 1814) provided on the prosthesis shaft (Fig. 18, myoelectric battery supported inside the socket component 1802), wherein the electrical supply is electrically connected to the stimulation device, including to the at least one vibration generator (Fig. 19, myoelectric battery 1814 and vibrating motor 1808 are both electrically connected to the rest of the apparatus 1702).
Claim 12: Sabolich discloses a control device provided on the prosthesis shaft for controlling the at least one vibration generator (Fig. 18, electronics unit 1810 is supported inside the socket component and features electronic circuit 1902 containing vibrating motor control circuit 1910), wherein the at least one vibration generator is electrically connected to the control device (Fig. 19, vibrating motor 1808 is a part of vibrating motor control circuit 1910)
Claim 16:  Sabolich is silent on the two decoupling elements being springs. 
Frylund teaches that at least one of the at least one decoupling element and the at least one further decoupling element is a spring element ((Fig. 8A, flexible sleeves 858a and 858b, which can also be steel springs per paragraph 0035).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with spring decoupling elements as taught by Frylund, to reduce undesirable vibrations in the rest of the invention.
Claim 17: Sabolich discloses a vibration generator with a motor that vibrates but does not rotate and therefore does not explicitly teach a drive motor or a drive actuator. 
Frylund teaches the at least one vibration generator has a drive motor for driving the eccentric element in rotating manner or a drive actuator for driving the vibration element in oscillating manner (Fig. 2B, see also paragraph 0042, bone conduction device 220 comprises an actuator).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with an oscillating actuator, as taught by Frylund, to increase residual limb proprioception. 
Claim 18: Sabolich is silent on the eccentric element or vibration element is arranged in a housing. 
Frylund discloses the eccentric element or the vibration element is arranged in the vibration generator housing (Fig. 2B, actuator is contained in main portion 284 of bone conduction device 220).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with a housing, as taught by Frylund, to protect the vibration element. 
Claim 19:  Sabolich is silent on the stimulation unit being in the shape of a spike. 
Frylund teaches the stimulation unit is constructed in the form of a spike (Fig 3, protrusions/projections 376).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with spiked stimulating units, as taught by Frylund, to distribute pressure across a larger surface area (Frylund, paragraph 0057)
Claim 20:  Sabolich teaches an electrical supply device (Fig. 19, myoelectric battery 1814) and a vibration generator (Fig. 19, vibrating motor 1808) but is silent on a decoupling element mechanically and electrically connecting both structures. 
Frylund teaches at least one decoupling element (flexible sleeve 458B, sleeve can also be a spring) is arranged between the electrical supply device and the at least one vibration generator and is electrically connected to the electrical supply device and to the at least one vibration generator.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to electrically connect the motor and myoelectric battery of Sabolich with a metal spring decoupling element, as taught by Frylund to isolate the vibrations to one specific area of the prosthesis. 
Claim 21:  The following claim language is being treated as an intended use statement and is not given patentable weight: “for stimulating nerve cells ends in a vibration-decoupled manner and or for delivering information from reinnervated nerve cell ends”. Per MPEP 2114 – “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus’ if the prior art apparatus has all the structural limitations of the claim”.   
Frylund discloses the vibration generator (Fig. 1, bone conduction device 220) comprising at least one eccentric element and/or at least one vibration element ((Fig. 1, bone conduction device 220 comprises actuator) for stimulating nerve cell ends by a prosthesis shaft in a vibration-decoupled manner and/or for delivering information from reinnervated nerve cell ends.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,500,210 (Sabolich) in view of US Patent Application Publication 2018/0288537 A1 (Frylund) further in view of US Patent Application Publication 2008/0027363 A1 (Brueckmann).
Claim 9: Sabolich and Frylund are silent on an insulation layer surrounding at least one a section of the vibration generator.
Brueckmann, a wearable therapeutic device, teaches at least a section of the at least one vibration generator is surrounded by an insulation layer (Fig. 1, insulator barrier 120 around vibrating motor 110, see also paragraph 0024). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich in view of Frylund with  the insulating layer surrounding the vibration generator, as taught by Brueckmann, to prevent a short-circuit. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,500,210 (Sabolich) in view of US Patent Application Publication 2018/0288537 A1 (Frylund) further in view of non-patent literature titled “Benefits of Using A Flexible Inner Socket” 
Claim 13: Sabolich teaches a vibration generator (Fig. 17, vibrating motor 1808) but is silent on a positioning section containing a prosthesis opening.  
“Benefits of Using a Flexible Inner Socket” teaches the prosthesis shaft (see Fig. 1 below) has at least one positioning section (see Fig. 1 below) for positioning the at least one vibration generator and the positioning section has at least one prosthesis opening (see Fig. 1 below).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sabolich with an opening in the prosthetic socket, as taught by “Benfits of Using a Flexible Inner Socket”, to better target a specific area with the vibrations. 


    PNG
    media_image1.png
    399
    533
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/
Examiner, Art Unit 3774                                                                                                                                                                                            
/YASHITA SHARMA/Primary Examiner, Art Unit 3774